Citation Nr: 0516184	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a June 2003 decision by the RO in Togus, Maine.

During the course of this appeal, the RO denied service 
connection for tinnitus.  The veteran has not filed an appeal 
with respect to this issue.  Therefore, this issue is not in 
appellate status and will not be addressed by the Board.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran maintains that his hearing loss culminated in 
service from noise exposure on the firing range and from 
construction equipment, without any ear protection.  He 
further contends that the ringing/buzzing has been present 
since leaving the service.

Service medical records (SMRs) reflect that audiometric 
testing conducted at time of entry in November 1963, noted 
pure tone decibel thresholds as follows (American Standards 
Association (ASA) units are converted to International 
Standards Organization (ISO) units):






HERTZ



500
1000
2000
3000
4000      
RIGHT
20
10
10
10
5
LEFT
10
5
10
10
15

A December 20, 1965, treatment record reflects that the 
veteran stated he fixed an M14 on December 14th and 15th and 
had persistent "buzzing" in the left ear.  The examiner's 
impression was neurosensory hearing loss in the left ear, 
"return of symptoms continue."

A January 1966 treatment record indicated that the veteran 
still complained of persistent buzzing in the left ear.  The 
examiner noted that he was to go to the ENT (Ear, Nose and 
Throat) clinic.  

In a March 1966 ENT clinic record, the examiner noted ringing 
in the veteran's left ear since November 1965.  The examiner 
reported that the ENT exam was within normal limits and 
audiometric testing revealed pure tone decibel thresholds 
were as follows (ASA units are converted to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
--
10
LEFT
20
15
10
--
40

The examiner's impression was tinnitus secondary to mild 
neurosensory hearing loss in the left ear.  The examiner 
dispensed earplugs to the veteran and the veteran  was 
instructed to avoid loud noises.

On separation examination in September 1966, the veteran's 
ears and eardrums were listed as normal.  Audiometric testing 
showed 0 decibel loss at all thresholds.  A whispered voice 
hearing test was also conducted that revealed 15/15 left ear.  

The evidence indicates that the veteran is receiving Social 
Security Administration (SSA) disability benefits.  The Board 
finds that the RO should obtain a copy of the SSA decision 
that awarded disability benefits, with any supporting medical 
records.  38 U.S.C.A. § 5103A (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

A May 2003 VA audiology showed bilateral sensorineural 
hearing loss that was mild to moderate in the right ear and 
mild to severe in the left ear.  The audiologist indicated 
that tinnitus and mild high frequency hearing loss incurred 
by the veteran in-service appeared to have only been a 
temporary threshold shift based upon the separation 
examination reflecting his hearing had improved to within 
normal limits.  

In view of the inservice findings and the history of noise 
exposure, the Board finds that an opinion concerning etiology 
by a medical doctor who is an ear specialist would be of 
assistance in adjudicating the claim. See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) (2004).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain any 
additional private and VA medical records 
pertinent to this claim that are not 
presently part of his VA claims folder.  
In particular, the RO should attempt to 
obtain medical records from where the 
veteran states he was first seen in 1997.

2.  The RO should contact the Social 
Security Admininstration and obtain a 
copy of the decision awarding disability 
benefits to the veteran and the evidence 
on which the decision was based.

3.  After the development described above 
has been completed, the claims file 
should be forwarded to a specialist in 
ear disorders (M.D.) for an opinion 
concerning the etiology of the hearing 
loss and tinnitus.  Following a review of 
the record, it is requested that the 
examining physician render an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that the 
current hearing loss and tinnitus is 
related to service, to include the in-
service noise exposure.  

If the examiner finds that another 
evaluation or additional testing is 
necessary then they should be performed.  
A complete rationale for any opinion 
expressed should be included in the 
report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




